ORDER
PER CURIAM:
Harlan Freeman appeals his convictions of Count 1, second-degree assault, Count 2, armed criminal action (relating to Count 1), and Count 3, third-degree domestic assault following a jury trial in the Circuit Court of Jackson County. On appeal, Freeman claims that the trial court: (1) plainly erred by not sua sponte declaring a mistrial or instructing the jury to disregard inadmissible hearsay evidence, which deprived Freeman of his constitutional right to confrontation; (2) erred by entering judgment on the guilty verdicts of second-degree assault and armed criminal action, in that there was insufficient evidence that Freeman acted “recklessly” and (3) erred by entering judgment on the guilty verdicts of third-degree domestic assault, in that there was insufficient evidence that Freeman acted “recklessly” by shooting at the victim.
Because the contested evidence was cumulative and therefore not prejudicial, and because the evidence overwhelmingly supported the convictions, we affirm. Rule 30.25(b).